DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 07/10/2022.  Claims 1, 2, and 9 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (U.S. 2015/0156567 A1).

Claim 1, Oliver teaches:
A method of generating a time interval based conditional reminder (Oliver, Fig. 1) comprising: 
mounting a Bluetooth beacon on a movable element (Oliver, Paragraph [0007], A detection device 110 can operate via Bluetooth Low Energy, and is functionally equivalent to a Bluetooth beacon.  The detection device 110 can be attached to an umbrella, sunscreen, bags, and bikes, for example, which are movable elements.  It is noted that an Entity Detection Device 110 may be attached to a door, which is a movable element (see Oliver, Paragraphs [0240-0241]).), the Bluetooth beacon comprising an accelerometer (Oliver, Paragraph [0007], A detected event includes movement or opening indicated by an accelerometer 118.) and a time measurement capability (Oliver, Paragraph [0300], The entity detection device 110 and the mobile computing device 102 synchronize clocks and/or timers.); 
installing a software application on a mobile device (Oliver, Paragraph [0048], An example Mobile Computing Device 102 includes an iOS operating system running software that is capable of detecting signals sent by the entity detection device.  The mobile computing device 102 consists of software 104 (see Oliver, Paragraph [0058]).) including a Bluetooth receiver (Oliver, Paragraph [0058], The radio antenna is able to communicate via Bluetooth and therefore is functionally equivalent to a Bluetooth receiver.) and at least one of a display (Oliver, Paragraph [0058], The mobile computing device 102 includes a display 105.) and a sound generating means (Oliver, Paragraph [0212], A siren, or audio alarm may be generated on a mobile computing device.); 
transferring the time interval from the mobile device to the Bluetooth beacon (Oliver, Paragraph [0079], The user may use the mobile computing device to transmit preferences to the entity detection device 110, including the times in which the entity detection device 110 is asleep or not.  For example, the system is capable of setting a “night interval” for an object, e.g. an umbrella 131, to not be monitored prior to 5 am (see Oliver, Paragraph [0069]).  The example “night interval” is functionally equivalent to a time measurement increment.); 
transmitting a trigger signal from the Bluetooth beacon when an accelerometer movement is sensed after a period of no accelerometer movement for at least the time interval (Oliver, Paragraph [0048], The entity detection device 110 is initially in sleep mode, which represents a period of no accelerometer movement because the device is programmed to only listen and receive in sleep mode to conserve energy (see Oliver, Paragraph [0036]), and then detects movement and transmits the event.); 
receiving the trigger signal at the mobile device (Oliver, Paragraph [0048], The mobile computing device 102 listens for the events.); and 
presenting the reminder on the mobile device (Oliver, Paragraph [0011], The warnings or alerts are functionally equivalent to a reminder.).
Oliver does not explicitly teach:
Prompting a user to enter on the mobile device a time interval.
However, it would have been obvious to one of ordinary skill in the art to utilize the mobile computing device 102 to enable the user to select/enter the preferences that are transmitted to the entity detection devices 110 (see Oliver, Paragraph [0079]).  An example of what a user can set is a timer which activates the device 110 from sleep mode upon expiration (see Oliver, Paragraph [0066]), wherein the amount of time to wait between each time the processor wakes up and listens or transmits is an interval of time.  The mobile computing device 102 includes a display 105 and a keyboard 106, and may be implemented as a smartphone, smartwatch, tablet, laptop computer, etc. (see Oliver, Paragraphs [0058] and [0060]).  Therefore, one of ordinary skill in the art would be motivated to utilize the mobile computing device 102 to enable entry of the user preferences via an input device, e.g. keyboard 106.

Claim 2, Oliver further teaches:
The method of claim 1, wherein the reminder is user-defined custom content comprising a text string, an audio file, a video file, or an audio-video file, or an alert (Oliver, Paragraph [0011], The warnings or alerts are functionally equivalent to a reminder.).

	Claim 9, Oliver does not explicitly teach:
The method of claim 1, further comprising: 
prompting a user to enter on the mobile device a second time interval; and 
transmitting a trigger signal from the Bluetooth beacon when the accelerometer senses a cessation of movement for the second time interval.
	However, it would have been obvious to one of ordinary skill in the art to repeat the steps of entering user preferences (see Oliver, Paragraph [0079]) for a duplicative effect.  In the example of Paragraph [0079], a user may program the device to begin monitoring at 6:00 am to remind a user to take an object on their way to work.  Similarly, it would have been obvious to one of ordinary skill in the art for the system to be capable of monitoring at a later time to bring the same object back from work.  Such a modification would not change the system’s ability to save power by entering the sleep mode when not needed, but would maintain the functionality of reminding the user of an object at different times of day.  See MPEP 2144.04.

Response to Arguments
Applicant's arguments filed 07/10/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Oliver teaches activating the device 110 on a timer, and thus ignores instances when an accelerometer detects motion, the Examiner respectfully disagrees.  The Applicant concludes that because the user sets a fixed period of time, any motion detected by the accelerometer would be ignored.  The Applicant has not provided enough evidence with respect to the Oliver reference to support this conclusion.  For example, Paragraph [0068] discloses that the Mobile Computing Device 102 controls the polling listening frequency of the Entity Detection Device 110, maximises sleep and attempts to use acceleration and other Input/Outputs as a method to wake up.  Furthermore, Paragraph [0066] discloses the user of timers to wake up the Detection Devices 110, but further discloses that the devices 110 can also be equipped with accelerometers and other input output sensor devices, but does not disclose that the timer and the accelerometers cannot both be utilized simultaneously, i.e. wake up via timer unless interrupted with an accelerometer reading.
As per the Applicant’s claimed invention, the transmitted trigger signal is transmitted when an accelerometer movement is sensed after a period of no accelerometer movement for at least the time interval.  Thus, any detection of an accelerometer movement after the interval has passed that triggers the transmission reads on the claims.  Thus, for example, when the timer in Oliver expires, the device 110 may wake up and listen/transmit and return to sleep.  The device 110 may also/alternatively listen/transmit in response to a detected acceleration.  One of ordinary skill in the art would recognize that it is within the teachings of Oliver for the timer to expire, the device 110 wakes to listen/transmit triggered by the timer, returns to sleep, and then gets activated by a sensed acceleration at a later time.  Applicant’s claimed invention claims that the trigger signal is transmitted, when an accelerometer movement is sensed, after a period of no accelerometer movement for at least the time interval, but does not exclude a trigger signal also being transmitted prior to the detected accelerometer movement, and therefore does not overcome the interpretation of Oliver.
	In response to the Applicant’s argument that claim 9 does not claim resumed monitoring, the Examiner respectfully disagrees.  Firstly, if an accelerometer does not sense movement during a time interval, the accelerometer effectively senses a cessation of movement.  The Applicant’s claim establishes a second time interval, wherein the trigger signal is transmitted when the cessation of movement is sensed for the second time interval.  In addition to the Applicant’s interpretation regarding a generator that runs continuously, a second time interval can also be interpreted as a time interval following the first time interval.  The Applicant’s claims, as currently presented, do not explicitly or inherently teach away from the present interpretation of Oliver.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683